Contact: Mark M. Rothleitner Vice President Investor Relations and Treasurer 410-716-3979 Roger A. Young Vice President Investor and Media Relations 410-716-3979 FOR IMMEDIATE RELEASE:Thursday, October 23, 2008 Subject: Black & Decker Reports $1.42 Earnings Per Share for Third Quarter 2008; Declares Regular Quarterly Cash Dividend Towson, MD – The Black & Decker Corporation (NYSE: BDK) today announced that net earnings for the third quarter of 2008 were $85.8 million or $1.42 per diluted share, versus $104.6 million or $1.59 per diluted share for the third quarter of 2007.Net earnings for the third quarter of 2008 reflect a $15.6 million pre-tax restructuring charge ($12.6 million after-tax, or $.21 per diluted share), which was largely offset by other income and a lower-than-expected tax rate. Sales decreased 4% for the quarter to $1.6 billion, including a positive 3% impact from foreign currency translation.Free cash flow was $212 million for the third quarter and $258 million year-to-date. (more) Page Two Nolan D.
